 616DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict 65, DistributiveWorkers of America (M.Lowenstein&Sons, Inc.)andConcord Fabrics, Inc.Case 2-CC-1313DECEMBER 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn July 29, 1974, Administrative Law Judge ArnoldOrdman issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions and asupporting brief. The Charging Party filed a letter withan attachment in response to the brief submitted byRespondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and briefs and letterwith attachment, and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.1974. Briefs were received from General Counsel on June 24,1974, and from District 65 on July 12, 1974.On the entire record, my observation of the witnesses, andafter consideration of the briefs, I make the following:FINDINGS AND CONCLUSIONSIJURISDICTIONConcord is a New York corporation with an office andplace of business at 1411 Broadway in New York City andwith places of business in other States of the United States.Concord is engaged in the business of converting textile fab-rics and related productsMore than $50,000 worth of itsgoods moveannually ininterstate commerce.M. Lowenstein & Sons,Inc., isalso a New York corpora-tion with an office and place of business at 1430 BroadwayinNew York City and places of business in other States ofthe United States. Lowenstein is engaged in the business ofmanufacturing,selling,and distributing fabrics, and convert-ing textile fabrics and other products. More than $50,000worth of its goods also move annually in interstate commerce.I find that Concord and Lowenstein are employers engagedin commerce within themeaningof Section 2(2), (6), and (7)of the ActI find further on admittedallegationsthat District 65 is alabor organization within themeaningof Section 2(5) of theActJurisdiction is properly asserted in this proceeding.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent,District65,DistributiveWorkers ofAmerica, New York, New'York, its officers,agents,and representatives, shall take the action set forth insaid recommended Order.DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN: The issue in this case is whether Re-spondent,District 65,DistributiveWorkers of America,herein called District 65, engaged in a secondary boycott inviolation of Section 8(b)(4)(i) and (ii)(B) of the National La-bor Relations Act, as amended, when it picketed TextileMart, a facility owned by M. Lowenstein & Sons, Inc., hereincalled Lowenstein, in the course of a labor dispute District 65had with Concord Fabrics, Inc., the Charging Party herein.District 65 defends on the ground that Lowenstein "stands inthe shoes" of Concord Fabrics and may be picketed as aprimary employer.Concord Fabrics, Inc., herein called Concord, filed its un-fair labor practice charge against District 65 on February 20,1974, and complaint issued thereon on April 23, 1974 Dis-trict 65 filed its answer to the complaint on May 16, 1974.Hearing was conducted in New York, New York, on May 23,11THE UNFAIR LABOR PRACTICESA. TheRelevant EvidenceOne of the several enterprises operated by Concord was awarehouse in North Bergen, New Jersey, where it performedfolding and refolding work and employed during the periodhere relevant a complement of about 75 employees. Theseemployees were represented for purposes of collective bar-gaining by District 65 and their most recent collective-bar-gaining agreement had an expiration date of June 30, 1973.In the spring of 1973 beforebargainingnegotiations for anew agreement began, Concord informed District 65 that itwas contemplating farming out its folding and refolding workwhich would result in the dismissal of warehouse employees.District 65 indicated that it would oppose that action In theensuing bargaining negotiations, Concord explained that thework it was doing could be done on the outside at considera-bly less cost. The bargaining negotiations were unproductiveand the then current collective-bargaining agreement expiredon June 30, 1973, with no new agreement being reached.On July 6 or 7, 1973, District 65 received a communicationfrom Concord that the latter was terminating its warehouseoperation and wasgoingto farm out that work. Concordfurther stated that it wanted to bargain as to the effects of thattermination on the warehouse employees. Further bargainingnegotiations wereagain fruitless.On or about July 9, 1973, Concord released about 55 of theemployees at its North Bergen warehouse,retainingabout 20to wind up its operations On or about August 17, 1973,Concord terminated the remaining 20 employees and ceased215 NLRB No. 120 DISTRICT 65, DISTRIBUTIVE WORKERS617itswarehousing operations at North Bergen completely.'The work which had been done there was contracted out toother enterprises. Since closing down its North Bergen opera-tion, Concord has sold most of the equipment used there andhas made extensive efforts to sublet the warehouse, or toeffect a cancellation of the long-term lease under which itheld that property.Notwithstanding the termination of the North Bergen op-eration, negotiations between Concord and District 65 con-tinued, still without success, and on or about September 7,1973, 3 weeks after the shutdown, District 65 initiated astrike against Concord which, so far as appears, is still con-tinuing.District 65 did not limit its efforts to action merely againstConcord. On the same day it began its strike against Concord,September 7, District 65 established a picket line at S.N.SDistributing Service in Carlstadt, New Jersey, an enterpriseto which Concord had contracted out some of its refoldingwork That picketing became the subject matter of a separateinjunction and unfair labor practice proceeding broughtagainstDistrict65,alleginganunlawfulsecondaryboycott 'In the course of the injunctive proceedings in that case,District 65 learned that much of the folding and refoldingwork formerly done by Concord was now being done inLyman, South Carolina by the Lyman Printing & FinishingCompany, a division of M. Lowenstein & Sons, IncAccordingly, by letter dated November 23, 1974, District65 notified the Lyman company that District 65 had been onstrike for several months against Concord, that the LymanCompany was doing work formerly done by Concord beforethe latter's shutdown of its New Jersey facility, and that, assuch, the Lyman Company was doing "struck" work. Theletter further stated that unless that work was terminatedimmediately, District 65 would have "no choice but to set-up[sic] picketlinesin front of your establishment and notify thepublic that you have become an `economic' ally of ConcordFabrics." The Lyman Company responded by letter datedNovember 28, 1973, that it had been doing Concord wprk formany years and would continue such services as called upon.The letter stated further the Lyman Company was not an"economic ally" of Concord Fabrics and that, if District 65illegally interfered with the Lyman operations, District 65would be held answerable for all damages flowingtherefrom.'IAt the same time Concord also ceased the warehousing operation it hadin Los Angeles, California2A full account of that situation is set forth in the Board's recent decisioninDistrict 65, Distributive Workers ofAmerica (S NS Distributing Service),211 NLRB 469 (1974) The Board there found District 65 to have violatedSection 8(b)(4)(i) and (u)(B) of the Act3 In fact, the Lyman Company had been doing some work for Concordfor many years, dyeing, printing, and finishing Concord goods and shippingthem to Concord customers at Concord's direction Late in February orMarch 1973, in response to a general inquiry from Concord, the LymanCompany told Concord it would also be interested in doing Concord'sfolding and refolding work, and quoted its price range for that work Nomention was made at that time that Concord was planning to discontinueitsNorth Bergen facilityOn July 9 or 10, 1973, at or about the time Concord cut back its NorthBergen operation, Concord negotiated a verbal agreement, terminable atwill, with the Lyman Company, whereby the latter added folding and refold-ing work to the operations it previously performed for Concord The LymanCompany had no bargaining relationship with District 65 and its first con-At some point during this period District 65 learned of theexistence of another Lowenstein facility located at 246 W.40th Street in New York City, known as the Textile Mart.TextileMart operated a showroom and shipping and receiv-ing department at this location. The business of Textile Martwas to display "off-goods" or "seconds" in its showroom inthe form of rolls or bundles. Customers would make theirselection of fabrics from this display, salesmen would writeup their orders, and the orders would be prepared, packed,and shipped from the shipping and receiving department.William Pollara was responsible for the physical maintenanceof the Textile Mart facility, and was in direct charge of theshipping and receiving department, which had a complementof about 12 employeesThe events which form the gravamen of the unfair laborpractices alleged in the complaint occurred at this locationOn or about February 20, 1974, 6 months after Concordceased its operations at North Bergen and 5 months afterDistrict 65 began its strike against Concord, District 65 estab-lished a picket line, consisting of two pickets, at the TextileMart facility. The picket sign carried by the pickets statedthat Lowenstein was an economic ally of Concord whoseemployees were on strike. Under this statement appeared thename "District 65 D.W A." In a prehearing affidavit ex-ecuted on February 22, 1974, Alvin Dicker, vice president ofDistrict 65, who handled its labor relations with Concord,stated that the reason for the picketing was that Lowensteinwas an economic ally of Concord, and that, from informationreceived, he believed that Lowenstein was performing workat Lyman, South Carolina, which up to the time of the Con-cord strike in September 1973, had been performed byConcord 4On the first day of the picketing Pollara was asked earlyin the morning whether he was aware that the Textile Martpremises were being picketed. Pollara verified by personalobservation that there were two pickets at the freight elevatorentrance and saw the sign they carried. Shortly thereafter,Pollara sent some of his men out to commence shipping.Within several minutes a few of the men returned and in-formed Pollara that they were told by the pickets that theywould have to stop shipping or there would be trouble.'Thereupon, Pollara himself went out to the freight entranceand asked the pickets why the facility was being picketed andits shipments impeded. The pickets replied that Concordgoods were being shipped from the premises. Pollara deniedthat Textile Mart was shipping Concord goods or that it hadanything to do with Concord, or that Concord goods wereever on its premises. When Pollara stated further his inten-tion to continue shipping, the two pickets told him, "Youtact with District 65 was the receipt of the District 65 letter of November234At the instant hearing Alvin Dicker added testimony, not contained inhis preheating affidavit, that he had also been advised that Concord goodswere being sent from the Lyman Company to Textile Mart In that connec-tion, Terry Fulmer, general manager of the Lyman Company, testified thatthat company had never shipped any work done for Concord to Textile Martand Pollara indicated that Textile Mart never had any Concord materialson its premises No controverting evidence was adduced in this regard andIcredit the testimony of Fulmer and Pollara5Pollara's testimony as to what the pickets told his employees is obviouslyhearsay and no corroborating testimony was proffered in that regard Gen-eral Counsel conceded at the close of the hearing that there was a failureof proof that the pickets had orally threatened the employees 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetter not continue shipping or there will be trouble."Pollarathen called his men back inside the shop and closed the doors.A trailer which had been waiting to deliver merchandise toTextileMart was dispatched elsewhere.Picketing at the Textile Mart facility continued for approx-imately a month thereafter. At that time, in a conference witha Board representative, District 65 was advised that injunc-tive relief might be sought against the Textile Mart picketing.Pursuant to this advice District 65 put a halt to the picketinguntil such time as its right to engage in such picketing couldbe established.B. Analysis and ConclusionsThe issues presented here are uncomplicated.As already set forth, Concord terminated its warehousingoperations at North Bergen, New Jersey, on August 17, 1973.On September 7, 1973, District 65, which had been the collec-tive-bargaining representative of the warehouse employees,called a strike against Concord. On or about February 20,1974, 5 months later, District 65 instituted a picket line at thepremises of Textile Mart, a Lowenstein enterprise, in supportof its strike against Concord. Lowenstein had no bargainingrelationship with District 65 and no independent labor dis-pute with that organization. Lowenstein and Concord werealso separate and independent corporate entities. The avowedobject of the District 65 picketing was to bring about a cessa-tion of business between Textile Mart and Concord.On its face, therefore, the conduct of District 65 in estab-lishing a picket line at Textile Mart and in threatening Wil-liam Pollara,a managerial representative. of TextileMart,with trouble if he continued to ship material from TextileMart constituted inducement and encouragement of TextileMart employees to cease performing services.It also causedrestraint of a managerial representative of Textile Mart, withan admittedobject ofbringing about a cessation of businessrelationships between Textile Mart and Concord.Such conduct plainly flouts thelanguage andintent ofSection 8(b)(4)(i) and (ii)(B) of the National Labor RelationsAct, as amended, if, as General Counsel contends, TextileMart,a Lowenstein enterprise,is truly a neutral or secondaryemployer, enmeshed by District 65 in a controversy not itsown. District 65 does not quarrel with this analysis. District65 argues merely that Lowenstein was an "economic ally" ofConcord, "stands in the shoes" of Concord, and, hence, likeConcord, may be picketed as a primary employer. District 65,in this regard, places its principal reliance on the decision ofthe Board inBreweryWorkers Union No. 8 InternationalUnion of United Brewery Workers (Bert P.Williams, Inc.),148 NLRB 728 (1964).In that connectionit is noteworthythat in a very recent case against District 65,also arising outof the instant labor dispute between District 65 and Concord,the Board rejected parallel contentions of District 65 in afactual context virtually identical to the situation presentedhere. SeeDistrict 65, DistributiveWorkers ofAmerica (S.N.S.Distributing Service),211 NLRB 469 (1974), cited in fn. 2,supra.Reference to the discussion and holding in the latter caseobviates the necessity of extended. analysis here. As the Boardthere indicated (fn. 3), theBrewerycase, cited by District 65in that case also, was a situation in which the Board con-cludedthat an ally relationship existed, finding,inter alia,thatthe primary employer's subcontracting of its work wascaused by the imminent failure of negotiations with theunion concerning future terms and conditions of em-ployment and represented an attempt to continue itsoperations notwithstanding a strike by its employees.The Board further found in that case that the secondaryemployer was aware that its contract with the primaryemployer was contingent on the outcome of the latter'snegotiations with the union and that, by entering into afinal contract with the primary employer only after thecommencement of the strike, it knowingly performedwork which but for the strike would have been per-formed by the employees of the primary employer.In the instant case, contrasting even more markedly thanin theS.N.S.case, there is no foundation for District 65'sclaim that Lowenstein, through the services of either its Ly-man facility or its Textile Mart facility, or otherwise, wasdoing "struck work," the foundation for District 65's claimof an ally relationship. Here, as inS.N.S.,the record disclosesthat Concord's subcontracting of its work and closing of itsplant were the result of legitimate business considerationsunrelated to any current or imminent strike of its employees.Indeed, no strike occurred until September 7, 1973. Concordhad already begun the subcontracting of its warehousing operationsin July, and by August 17, 1973, had completed thatproject and terminated its warehouse operation altogether. Inthese circumstances, as inS.N.S.,"it cannot be said thatConcord's actions were devised to avoid the consequences ofa strike by its employees, or that [Lowenstein] did workwhich otherwise would have been performed by Concord'semployees."(Ibid.)Moreover, in the instant case also thereis uncontradicted evidence that Lowenstein, which had formany years been doing printing, dyeing, and finishing workfor Concord, among others, was unaware when it initiallytook on Concord's folding and refolding work that Concordwas involved in a -labor dispute with District 65. The firstknowledge of that dispute came with District 65's letter ofNovember 23, 1973. Further indication that Concord's sub-contracting of its folding and refolding work to Lowensteinwas not a stratagem to compel District 65 to agree to Con-cord's negotiating terms which District 65 suggests, is pro-vided by Concord, who immediately upon termination of itswarehouse operation in August 1973, sold its warehouseequipment and sought to dispose of the lease under which itoccupied the warehouse.In sum, therefore, I find no basis in the record to validatethe claim of District 65 that Lowenstein and, even moreparticularly, Textile Mart, a Lowenstein facility, was an eco-nomic ally of Concord or stood in Concord's shoes so as tomake Lowenstein also a primary employer subject to lawfulpicketing by District 65. I find, further, no basis in the recordto validate District 65's further claim (also based on theBrewery Workers case)that "the timing of the contracting outto Lowenstein was so coincidental with the breakdown in thebargaining [between Concord and District 65], that the twowere inextricablywoven together" (District 65 brief,p. 2).6 DISTRICT 65, DISTRIBUTIVE WORKERS619Accordingly,on all the evidence of record,I conclude andfind that District65, byinstituting and maintaining a picketline at Lowenstein'sTextileMart facility and threateningWilliam Pollara,manager of that facility,with trouble if hecontinued to ship material from that facility,violated Section8(b)(4)(i) and(ii)(B) of the National Labor Relations Act, asamended.District 65, DistributiveWorkers ofAmerica (S.N.S.DistributingService),supra.I find further that the unfair labor practices herein foundaffect commerce within the meaning of Section 2(6) and (7)of the ActREMEDYThe Act requires that upon the finding of unfair laborpractices an order be entered requiring the offender to ceaseand desist fromengagingin such conduct The conduct inwhich District 65 has been found to have engaged in this case,like the conduct in which it was found to have engaged in theS.N.S.case,supra,bothansing outof the same labor disputewith Concord, demonstrates a proclivity on the part of Dis-tract 65 to take unlawful actionagainstany secondary em-ployer doingbusinesswithConcord.Accordingly, theremedy herein will be fashioned to interdict such conduct.(S.N.S.Distributing Service, supra.)Customary notice-post-ing and reportingrequirements will also be included in theorderUpon the foregoing findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I recommend thefollowing Order:ORDER'Respondent, District 65, Distributive Workers of America,its officers, agents, and representatives, shall:1.Cease and desist from inducing or encouraging any in-dividual employed by Textile Mart, or by any other divisionor department of M Lowenstein & Sons, Inc, or by any otherperson engaged in commerce or in an industry affecting com-merce, to engage in a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, or oth-erwise handle or work on any goods, articles, materials, orcommodities, or to perform any services; or threatening, co-ercing,or restraining any persons engaged in commerce or inany industry affecting commerce, where in either case anobject thereof is forcing or requiring any of the above or anyother persons to cease doing business with Concord Fabncs,Inc.2.Take the following affirmative action:(a) Post at its offices and meeting halls copies of the at-tached notice marked "Appendix."8 Copies of said notice,on forms provided by the Regional Director for Region 2 ofthe National Labor Relations Board, shall, after being dulysigned by a representative of Respondent, be posted by Re-spondent immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, defaced,or covered by any othermaterial.(b) Notify the said Regional Director, in writing, within 20days of the date of this Order, what steps Respondent hastaken to comply therewith.IT IS ALSO ORDERED that the complaint herein be dismissedinsofar as it alleges any violation of the Act not specificallyfound herein.8 In the event that the Board's Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any individual em-ployed by Textile Mart, or by any other division ordepartment of M Lowenstein & Sons, Inc, or by anyother person engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusal inthe course of his employment to perform any services; orthreaten, coerce, or restrain any persons engaged in com-merce or in an industry affecting commerce, where ineither case an object thereof is forcing or requiring anyof the above or any other persons to cease doing businesswith Concord Fabncs, Inc.DISTRICT 65, DISTRIBUTIVE WORKERS OFAMERICA6District 65 in its brief (p 2, fn 1) withdraws any claim that Concord'saction in subcontracting its warehousing operations and District 65's actionin response to Concord's conduct was attributable to bad-faith bargainingby Concord In any event, as the authorities cited in the S N S case establish,such conduct by Concord, even if it occurred, would not license District 65to engage in an unlawful secondary boycott7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes